Name: Commission Regulation (EEC) No 440/77 of 1 March 1977 establishing Community surveillance over imports of certain phosphate fertilizers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3 . 77 Official Journal of the European Communities No L 58 / 11 COMMISSION REGULATION (EEC) No 440/77 of 1 March 1977 establishing Community surveillance over imports of certain phosphate fertilizers diammoniumorthophosphates and mixtures thereof (Nimexe Code 31.05-12) is hereby made subject to Community surveillance in accordance with the proce ­ dures set out in Articles 8 and 1 1 of Regulation (EEC) No 1439/74 and in this Regulation . Article 2 The products specified in Article 1 may be put into free circulation only on production of an import docu ­ ment . This document shall be issued or endorsed by Member States and may be used for a maximum period of three months . Article 3 The declaration or application by the importer as provided for in Article 8 of Regulation (EEC) No 1439/74 shall contain the information prescribed in the said Article . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1439/74 of 4 June 1974 on common rules for imports (*), and in particular Article 7 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas imports into the Community of certain phos ­ phate fertilizers have increased considerably in recent years ; Whereas third country exporters have thus taken an increasing share of the market in the Community ; Whereas these developments threaten to cause injury to Community producers of like or directly competing products ; Whereas for these reasons it is necessary to be able to follow the trend of imports , both of those envisaged and of those actually effected ; Whereas in this situation it is in the interests of the Community to establish , by means of the import docu ­ ment provided for in Article 8 of Regulation (EEC) No 1439/74, Community surveillance over these imports ; Whereas the period within which such document may be used should be fixed at three months, HAS ADOPTED THIS REGULATION : Article 1 Importation into the Community of superphosphates (Nimexe Code 31.03-15) and monoammonium and Article 4 Column 3 of Annex I to Regulation (EEC) No 1439 /74 is hereby amended by the addition of a refer ­ ence to subheadings 31.03 A I and 31.05 A II a) of the Common Customs Tariff . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1977 and shall expire on 31 December 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 March 1977 . l :or tin Commission Wilhclm HAFHRKAMP I r/ C( - President (!) OJ No L 159 , 15 . 6 . 1974 , p. 1